DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-4 and 7-9 are pending in the application.  Claims 5 and 6 have been cancelled.
Amendments to the claim 1, filed on 15 August 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 15 August 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Braier on 18 August 2022.
The application has been amended as follows: 
Please replace claim 9 in its entirety as re-written below.

9.  (Currently Amended)  The gel sheet according to claim 1[[5]], wherein the crosslinkable monomer is in an amount of 0.01% - 0.1% by weight with respect to a total amount of the hydrogels.

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Axelgaard et al. (US 6,263,226 B1):  The indicated prior art, while providing for --a gel sheet--; does not provide any disclosure or teachings for a person to have made --layer A further comprise polyvinyl alcohol in an amount of 0.15% to 5%--.  (In the instant case, the allowable subject matter pertains to "the layer A having a storage elastic modulus at 23°C and 10 Hz of from 12,000 to 40,000 Pa, the layer B having a storage elastic modulus at 23°C and 10 Hz of from 2,000 to 10,000 Pa; the layer A and the layer B are hydrogels comprising a polymer matrix, water and polyhydric alcohol, and the polymer matrix is  a copolymer of one or more monofunctional monomers selected from a (meth)acrylamide-based monomer and a (meth)acrylate ester, and a crosslinkable monomer; and wherein the layer A further comprises polyvinyl alcohol in an amount of 0.15% to 5%".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Axelgaard with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Axelgaard in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781